Citation Nr: 1009331	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for residuals of a 
right ankle strain.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for residuals of a left 
upper extremity injury including radiculopathy (claimed as 
left shoulder and arm injury).  

5.  Entitlement to service connection for a cervical spine 
disability, to include degenerative joint disease, 
osteoarthritis, and spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and May 2007 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In November 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
copy of the transcript of the hearing is of record.  

In January 2009, the Board denied service connection for 
residuals of a right knee injury, residuals of a right ankle 
strain, and bilateral hearing loss.  In addition, the Board 
remanded the issues of entitlement to service connection for 
left upper extremity and cervical spine disabilities to the 
Appeals Management Center (AMC) in Washington, D.C. for 
further evidentiary development.  

The Veteran appealed the Board's denial of his right knee, 
right ankle, and hearing loss claims to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2010, the Court vacated that portion of the Board's January 
2009 decision that had denied these issues and remanded the 
matter for further actions consistent with a December 2009 
Joint Motion For An Order To Remand, In Part, The Board 
Decision And Incorporating The Terms Of This Remand (Joint 
Motion).  

Additionally, in January 2010, the AMC re-adjudicated the 
Veteran's claims for service connection for left upper 
extremity and cervical spine disabilities.  Upon a continued 
denial of these issues, the AMC issued a supplemental 
statement of the case (SSOC) and returned the claims file to 
the Board for further appellate review.  

The claims for service connection for residuals of a right 
ankle strain, bilateral hearing loss, residuals of a left 
upper extremity injury, including radiculopathy (claimed as 
left shoulder and arm injury), and a cervical spine 
disability (to include degenerative joint disease, 
osteoarthritis, and spondylosis) are addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the AMC in Washington, DC.  


FINDING OF FACT

A chronic right knee disability was not shown in service or 
until many years thereafter, and the currently-diagnosed 
chondromalacia of the right knee is not shown to be 
associated with the Veteran's active duty.  


CONCLUSION OF LAW

Residuals of a right knee injury were not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, a June 2005 letter notified the Veteran 
of the criteria for establishing his claim for service 
connection for a right knee disability.  This document also 
informed him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to this issue but 
that he must provide enough information so that the agency 
could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
In addition, a March 2006 letter notified the Veteran of the 
type of evidence necessary to establish a rating and an 
effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  



The March 2006 letter was issued after the initial 
adjudication and denial of the service connection issue 
adjudicated herein.  In any event, however, the timing defect 
was cured by the RO's multiple subsequent re-adjudications of 
this claim and issuance of a statement of the case in May 
2006 and SSOCs in December 2006 and January 2010.  Pelegrini 
II.  See also Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain service treatment records as 
well as reports of relevant post-service treatment.  The 
Veteran has been accorded a pertinent VA examination.  He 
also testified at a hearing conducted before the undersigned 
VLJ via videoconferencing.  

Indeed, the Veteran was notified and aware of the evidence 
needed to substantiate his service connection claim 
adjudicated herein, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
him and VA in obtaining such evidence.  The Veteran has 
actively participated in the claims process by submitting 
argument and evidence.  Therefore, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication of this appeal or to 
cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 
121.  Thus, any such error is harmless and does not prohibit 
consideration of the service connection claim adjudicated 
herein.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  



Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issue adjudicated herein and what the evidence in the claims 
file shows, or fails to show, with respect to this claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Also, service connection for certain diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

According to service treatment records, while working in 
November 1967, the Veteran fell and injured his right knee.  
He sought treatment for severe pain in this joint.  The 
treating medical professional prescribed medication, gave the 
Veteran an Ace wrap, and instructed him to return if needed.  
The remainder of the service treatment records is negative 
for complaints of, treatment for, or findings of a chronic 
right knee disability.  In fact, the separation examination 
conducted in May 1970 demonstrated that the Veteran's lower 
extremities were normal.  

Furthermore, post-service medical records do not reflect 
right knee problems until August 2006.  Specifically, at a VA 
joints examination conducted in that month, the Veteran 
reported experiencing daily severe right knee pain 
originating with bending of this joint and lasting at least 
four hours.  However, he denied constant pain, stiffness, 
swelling, heat, redness, instability, or locking.  A physical 
examination conducted on his right knee showed normal range 
of motion of this joint without pain, laxity, or instability 
but with grade 2 moderate crepitus.  X-rays taken of the 
Veteran's right knee were normal.  The examiner diagnosed 
chondromalacia of the right knee.  

The claims folder contains no subsequent medical records 
reflecting right knee treatment.  In this regard, the Board 
acknowledges that, in the VA Form 21-526, Veteran's 
Application For Compensation Or Pension (Form 21-526), which 
was received at the RO in June 2005, the Veteran stated that 
he had received right knee treatment from a private physician 
since his service separation in 1970.  Medical records 
received from this doctor in August 2005, however, do not 
reflect right knee treatment.  Further, at the August 2006 VA 
joints examination, the Veteran specifically stated that he 
did not recall any follow-up care (after the in-service 
injury to his right knee), including after he left the 
military.  In fact, at that post-service VA examination, the 
Veteran denied any surgery, injections, physical therapy, 
current medications, or the use of assistive devices for his 
right knee.  

As this discussion illustrates, post-service right knee 
pathology was shown until more than 35 years after the 
Veteran's discharge from active duty.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  See also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  



The Board acknowledges the Veteran's contentions that he has 
experienced frequent pain, occasional swelling, popping and 
cracking sensations, as well as limitation of motion in his 
right knee since the in-service injury to this joint.  While 
the Veteran is competent to report symptoms, the matter of 
the etiology of the diagnosed chondromalacia of his right 
knee requires medical expertise to determine.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, 
as a lay person, the Veteran is not competent to offer an 
opinion on medical causation, and the Board may not accept 
his unsupported lay speculation with regard to this matter.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board is the absence of any 
complaints of, treatment for, or findings of right knee 
symptomatology in the service treatment records after the 
November 1967 injury to this joint.  In fact, no mention of 
any such symptomatology appears to have been made at the May 
1970 service separation examination.  Such is highly 
probative that a chronic right knee disability was not shown 
in service.  

Additionally, post-service medical records do not reflect 
right knee complaints until more than 35 years after the 
Veteran's discharge from active duty.  Indeed, at the August 
2006 VA joints examination, the Veteran specifically stated 
that he did not recall any follow-up care (after the 
in-service injury to his right knee), including after he left 
the military.  Further, he did not file a claim for service 
connection for a right knee disability until June 2005, 
approximately 35 years after his discharge from active duty.  

The Board finds the fact that the Veteran did not require 
continuing treatment following his knee injury for the 
remaining 21/2 years of service or following service, and his 
normal separation examination, to be more probative than the 
Veteran's contentions concerning the continuing nature of 
knee complaints.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence).  

Moreover, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed chondromalacia of the Veteran's right 
knee and his active duty.  In fact, the VA physician who 
conducted the August 2006 VA joints examination opined (after 
reviewing the claims folder, interviewing the Veteran, and 
examining his right knee) that the contusion that the Veteran 
had sustained to his right knee during service had resolved 
without residuals and that the currently-diagnosed 
chondromalacia of his right knee "is less likely than not 
related to . . . [his] in-service right knee injury . . . [in 
November 1967]."  In support of these conclusions, the 
examiner noted that the Veteran had not sought further right 
knee treatment after the initial in-service injury to this 
joint-either during or after active duty.  Of further 
importance to the examiner is the Veteran's 30-year 
post-service employment as a mechanic, which involves 
frequent changes of positions.  Consequently, the Board finds 
that the medical evidence of record is more probative than 
the contentions as to onset and etiology of the Veteran's 
right knee disability rendered decades after service.  

Thus, based on this evidentiary posture, the Board finds that 
the preponderance of the evidence in this case is against the 
claim for service connection for residuals of a right knee 
injury.  The benefit-of-the-doubt rule does not apply, and 
this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for residuals of a right knee injury is 
denied.  




REMAND

With respect to the remaining issues on appeal, the Board 
finds that additional development is necessary.

Right Ankle

According to the service treatment records, the Veteran 
injured his right ankle when he fell off a step ladder that 
had broken in January 1969.  X-rays taken of the Veteran's 
right ankle were negative, and he was given an Ace wrap.  
Subsequently, in June 1969, the Veteran received treatment 
for a sprain to his right ankle.  A physical examination 
demonstrated tenderness over the anterior aspect of his right 
instep.  X-rays showed no fracture, and the Veteran was given 
an Ace wrap and instructed to keep his right ankle elevated 
with an ice pack with no duty until the following morning.  
The May 1970 separation examination demonstrated normal lower 
extremities.  

At the VA joints examination conducted in August 2006, the 
examiner acknowledged the 1969 injuries to the Veteran's 
right ankle.  After a physical examination (including 
radiographic studies) which was essentially negative, the 
examiner appeared to conclude that the Veteran had no 
residuals of the in-service right ankle sprain.  The examiner 
specifically stated that there was no "showing [of] a 
chronic condition or residuals of the ankle [injury]."  
Importantly, however, the examiner also stated that the 
Veteran's "current right ankle sprain is at least as likely 
as not related to . . . [his] in-service right ankle injury . 
. . [in January 19]69" (emphasis added).  

Subsequently, at the recent hearing, the Veteran described 
continued right ankle symptoms, including aching and 
swelling.    

In light of the conflicting opinion noted in the August 2006 
VA joints examination, as well as the Veteran's subsequent 
testimony, the Board believes that a remand of his right 
ankle claim is necessary.  Specifically, on remand, the 
Veteran should be accorded a new VA examination to determine 
the existence of any chronic right ankle disability and for 
an opinion as to whether that disorder is related to service. 

Bilateral Hearing Loss

Testing completed at a VA audiological examination in June 
2006 revealed mild to moderate bilateral sensorineural 
hearing loss.  The examiner, however, was unable to render an 
opinion as to the etiology of this disability "without 
resort to mere speculation."  According to the examiner, 
service treatment records provided no documentation of 
hearing loss.  The examiner did not reference any 
post-service medical records.  In fact, although she noted 
that she had reviewed the Veteran's claims folder (including 
in particular the service treatment records), she also stated 
that she had not reviewed the Veteran's private and VA 
post-service treatment records.  

The Board acknowledges that service treatment records are 
indeed negative for complaints of, treatment for, or findings 
of a hearing loss disability.  In fact, the May 1970 
discharge examination demonstrated normal hearing acuity 
(15/15 by whispered voice testing).  Additionally, post 
service medical records do not reflect diminished hearing 
acuity until June 2005, approximately 35 years after the 
Veteran's discharge from active duty.  

Throughout the current appeal, however, the Veteran has 
contended that his in-service responsibilities involved 
active duty aboard an aircraft carrier and that such service 
exposed him to "intense noise . . . [from] internal 
combustion engines, jet engines, heavy machinery, gunfire, 
aircraft, and acoustic trauma."  He also maintains that he 
has experienced hearing problems since service.  In 
particular, he asserts that his hearing acuity was worse at 
the time of his discharge from service in July 1970 than it 
was at the time he entered active duty in September 1966.  
Service personnel records confirm the Veteran's Navy service 
aboard a ship as well as his foreign and/or sea service for 
approximately 101/2 months.  

Significantly, the June 2006 VA audiologist did not address 
the Veteran's assertions of worsening hearing acuity during 
active duty and of hearing problems since service.  In light 
of this fact, the Veteran's competent contentions regarding 
his hearing impairment, and the service personnel records 
which appear to support the Veteran's assertions that he 
served aboard a noisy aircraft carrier, the Board believes 
that a remand of his hearing loss claim is necessary.  
Specifically, on remand, the Veteran should be accorded a VA 
audiological evaluation to determine the nature of any 
bilateral hearing loss disability that he may have and an 
opinion as to whether such is related to his noise exposure 
in service.  

Left Upper Extremity & Cervical Spine

As noted in the Board's January 2009 Remand, following a VA 
miscellaneous neurological disorders examination conducted in 
July 2006, the examiner concluded that the clinical evidence 
for radiculopathy or neuropathy was meager, at best.  To 
evaluate further the presence of any such pathology, the 
examiner recommended additional neurological testing, 
including a nerve conduction study and an electromyography of 
the Veteran's left upper extremity.  Indeed, included in the 
claims folder was a VA record indicating that the results of 
an electromyography completed on September 5, 2006 were 
abnormal.  However, no assessment or findings were reported 
on this document.  On remand, the RO/AMC should attempt to 
obtain the report which contains the actual findings of the 
testing and the assessment provided based on those findings.

Further review of the claims folder indicates that, in March 
2007, the Veteran submitted an authorization for release of 
the records of treatment that he had received for his 
osteoarthritis from his private physician between 1996 and 
2007.  In this regard, the Board notes that the claims folder 
contains records of such treatment dating in 2005.  On 
remand, therefore, an attempt should be made to procure, and 
to associate with the claims folder, copies of treatment 
records from Dr. Chapman dating from 1996 to June 2005 and 
dating since July 2005.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the report of the 
results of electromyography testing 
completed at the Columbia VAMC on 
September 5, 2006, to include the findings 
and assessment.  All efforts to procure a 
copy of this medical record should be 
annotated in the Veteran's claims folder.  
If the document is not available, that fact 
should also be noted in the claims file and 
the Veteran notified of such.  

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers, VA and private, who treated him 
for his right ankle, hearing loss, left 
upper extremity, and neck problems since 
service.  After obtaining the appropriate 
release of information forms if necessary, 
procure copies of the records of such 
treatment that the Veteran reports.  The 
Veteran should be specifically requested to 
provide a release of information form to 
permit a request to Dr. Chapman for 
treatment records dating from 1996 to June 
2005 and since July 2005.  Associate all 
records obtained with the claims folder.  

3.  Thereafter, schedule the Veteran for a 
VA orthopedic examination to determine the 
nature and extent of any right ankle 
disability and for an opinion as to 
whether any currently diagnosed disorder 
is related to service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should specifically indicate whether the 
Veteran suffers from any current right 
ankle disability.  For any right ankle 
disability diagnosed on examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder had its clinical onset 
in service or is otherwise related to 
active duty (including the two in-service 
episodes of right ankle treatment in 
1969).  Complete rationale should be given 
for all opinions.  

4.  Also, schedule the Veteran for a VA 
audiological evaluation to determine the 
nature and extent of any bilateral hearing 
impairment and for an opinion as to 
whether any such currently diagnosed 
disorder is related to service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology should 
be noted in the examination report.  

For any hearing loss diagnosed on 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability), that such 
disorder had its clinical onset in service 
or is otherwise related to active service.  
In rendering such conclusion, the examiner 
should 
address the Veteran's contentions that his 
in-service responsibilities aboard an 
aircraft carrier exposed him to 
"intense" noise and that his hearing 
acuity worsened during his active duty.  
Complete rationale should be given for all 
opinions reached.  

5.  Following completion of the above, 
adjudicate the issues of entitlement to 
service connection for residuals of a 
right ankle strain, bilateral hearing 
loss, residuals of a left upper extremity 
injury including radiculopathy, and a 
cervical spine disability to include 
degenerative joint disease, 
osteoarthritis, and spondylosis.  If the 
decisions remain adverse, the Veteran 
should be provided with an SSOC.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


